        Case 1:10-cr-00130-WMS Document 62 Filed 06/02/20 Page 1 of 16




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,


      v.                                                    DECISION AND ORDER
                                                                10-CR-130S
PATRICK RONEY,

                           Defendant.


                                   I. INTRODUCTION

      Presently before this Court is Defendant Patrick Roney’s Motion for Sentence

Reduction under the federal compassionate-release statute, which the government

opposes. See 18 U.S.C. § 3582 (c)(1)(A). For the reasons discussed below, Roney’s

motion is denied.

                                   II. BACKGROUND

      On June 9, 2010, Roney waived indictment and pleaded guilty to a single-count

information that charged him with possessing child pornography in violation of 18 U.S.C.

§ 2252A (a)(5)(B). (Docket Nos. 20-22.) This charge stemmed from Roney’s possession

of 512 images and four videos of child pornography on 12 CD/DVDs, one external hard-

drive, and 2 floppy disks. (Plea Agreement, Docket No. 21, ¶ 7.) Some of these images

and videos involved sadistic or masochistic conduct and depictions of violence and some

depicted prepubescent children younger than 12 years of age. (Id.) This conviction

followed Roney’s 1996 conviction in state court for sexual abuse in the second degree,

an offense involving a minor, in violation of New York Penal Law § 130.60. (Id.)

      On May 26, 2011, this Court sentenced Roney to 168 months’ imprisonment,

supervised release for life, a $100 special assessment, and no fine or restitution. (Docket

                                            1
           Case 1:10-cr-00130-WMS Document 62 Filed 06/02/20 Page 2 of 16




Nos. 50, 53.) He is presently serving his sentence at FMC Rochester, with a release date

of October 24, 2021. 1

          On May 15, 2020, Roney moved under 18 U.S.C. § 3582 (c)(1)(A)(i) for a reduction

in sentence to time served to allow him to leave FMC Rochester and begin serving the

supervised release portion of his sentence, to include a period of home confinement, if

deemed necessary.            He contends that such relief is warranted because he is at

heightened risk to develop COVID-19 while incarcerated given his medical conditions.

(Docket No. 56.) The government opposes Roney’s motion. (Docket No. 60.)

                                           III. DISCUSSION

A.        Compassionate Release under 18 U.S.C. § 3582 (c)(1)(A)(i)

          “A court may not modify a term of imprisonment once it has been imposed except

pursuant to statute.” United States v. Gotti, 02 CR 743-07 (CM), 2020 WL 497987, at *1

(S.D.N.Y. Jan. 15, 2020). One such statute is 18 U.S.C. § 3582 (c)(1)(A)(i) which, as

amended by the First Step Act of 2018, 2 provides as follows:

                  The court may not modify a term of imprisonment once it has
                  been imposed except that—in any case—the court, upon
                  motion of the Director of the Bureau of Prisons, or upon
                  motion of the defendant after the defendant has fully
                  exhausted all administrative rights to appeal a failure of the
                  Bureau of Prisons to bring a motion on the defendant’s behalf
                  or the lapse of 30 days from the receipt of such a request by
                  the warden of the defendant’s facility, whichever is earlier,
                  may reduce the term of imprisonment (and may impose a term
                  of probation or supervised release with or without conditions
                  that does not exceed the unserved portion of the original term

1   See https://www.bop.gov/mobile/find_inmate/byname.jsp#inmate_results (last visited May 28, 2020).

2 Congress amended 18 U.S.C. § 3582 (c)(1)(A) in the First Step Act of 2018 to allow prisoners to bring

their own motions for compassionate release after proper exhaustion. See Pub. L. No. 115-391, 132 Stat.
5194, 5222 (2018). The previous version of the statute permitted only the Bureau of Prisons to bring
compassionate-release motions. See, e.g., United States v. Monzon, No. 99 Cr. 157, 2020 WL 550220, at
*1 n.1 (S.D.N.Y. Feb. 4, 2020) (explaining the First Step Act amendment); United States v. Gotti, 02 CR
743-07 (CM), 2020 WL 497987, at *1 (S.D.N.Y. Jan. 15, 2020) (same).

                                                    2
        Case 1:10-cr-00130-WMS Document 62 Filed 06/02/20 Page 3 of 16




              of imprisonment), after considering the factors set forth in
              section 3553 (a) to the extent that they are applicable, if it finds
              that—(i) extraordinary and compelling reasons warrant such
              a reduction; . . . and that such a reduction is consistent with
              applicable policy statements issued by the Sentencing
              Commission.

       The defendant carries the burden of showing that he or she is entitled to a sentence

reduction under the statute. See United States v. Ebbers, (S4) 02-CR-1144-3 (VEC),

2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020). A defendant proceeding on his or her own

motion may meet that burden by demonstrating (1) that he or she satisfied the statutory

exhaustion requirement, (2) that extraordinary and compelling reasons exist for a

sentence reduction, and (3) that a sentence reduction is consistent with the applicable

Sentencing Guidelines provisions. See 18 U.S.C. § 3582 (c)(1)(A)(i); United States v.

Perez, 17 Cr. 513-3 (AT), 2020 WL 1546422, at *2 (S.D.N.Y. Apr. 1, 2020). If the court

finds, after consideration of the applicable 18 U.S.C. § 3553 (a) factors, that the defendant

has met this burden, it may reduce the defendant’s sentence under the statute. See 18

U.S.C. § 3582 (c)(1)(A)(i); see also United States v. Gileno, No. 3:19-CR-161-(VAB)-1,

2020 WL 1307108, at *1-2 (D. Conn. Mar. 19, 2020).

       The statutory exhaustion requirement is mandatory and “must be strictly enforced.”

United States v. Monzon, No. 99 Cr. 157, 2020 WL 550220, at *2 (S.D.N.Y. Feb. 4, 2020)

(citing Theodoropoulos v. I.N.S., 358 F.3d 162, 172 (2d Cir. 2004)); United States v.

Cassidy, 17-CR-116S, 2020 WL 1969303, at *3-8 (W.D.N.Y. Apr. 24, 2020) (finding

exhaustion mandatory). The exhaustion requirement is met when the earlier of two

circumstances occurs: (1) the defendant fully exhausts all administrative rights to appeal

a failure of the Bureau of Prisons to bring a motion to modify an imposed term of




                                               3
           Case 1:10-cr-00130-WMS Document 62 Filed 06/02/20 Page 4 of 16




imprisonment on his or her behalf, 3 or (2) 30 days lapse from the date the warden of the

defendant’s facility receives the defendant’s request to file such a motion on his or her

behalf. See 18 U.S.C. § 3582 (c)(1)(A).

          Congress delegated to the Sentencing Commission the task of “describ[ing] what

should be considered extraordinary and compelling reasons for sentence reduction”

under 18 U.S.C. § 3582 (c)(1)(A)(i). See 28 U.S.C. § 994 (t). The Commission, in turn,

promulgated a Policy Statement concerning sentence reductions under 18 U.S.C. § 3582

(c)(1)(A) in § 1B1.13 of the United States Sentencing Guidelines. The Commentary to

that section contains four examples of circumstances that constitute “extraordinary and

compelling reasons” for a sentence reduction: “Medical Condition of the Defendant”; “Age

of the Defendant”; “Family Circumstances”; and “Other Reasons”.                         See U.S.S.G. §

1B1.13.

          At issue here are the “Medical Condition of the Defendant” and “Other Reasons”




3   The Scparta court explained the administrative process before the Bureau of Prisons as follows:

                  First, an inmate must request the warden of her facility to file a
                  compassionate-release motion on her behalf. 28 C.F.R. § 571.61 (a).
                  Second, if the warden denies the prisoner’s request, she has 20 days to
                  appeal to the BOP’s Regional Director. Id. § 571.63 (a) (providing that
                  denials of compassionate-release requests are governed by the BOP’s
                  general Administrative Remedy Program, contained in 28 C.F.R. §§
                  542.10-542.19); id. § 542.15 (a) (“An inmate who is not satisfied with the
                  Warden’s response may submit an Appeal on the appropriate form (BP-
                  10) to the appropriate Regional Director within 20 calendar days of the
                  date the Warden signed the response.”). Third, if the Regional Director
                  denies the prisoner’s request, she then has 30 days to appeal to the BOP
                  General Counsel. Id. § 542.15 (a). A decision from the General Counsel
                  is the final step in the BOP’s Administrative Remedy Program, id., and
                  therefore “constitutes a final administrative decision,” id. § 571.63 (b).

United States v. Scparta, 18-cr-578 (AJN), 2020 WL 1910481, at *7 (S.D.N.Y. Apr. 20, 2020).

                                                      4
         Case 1:10-cr-00130-WMS Document 62 Filed 06/02/20 Page 5 of 16




examples. The “Medical Condition of the Defendant” example provides as follows:

                 Medical Condition of the Defendant—

                     (i)     The defendant is suffering from a terminal illness
                             (i.e., a serious and advanced illness with an end of
                             life trajectory).    A specific prognosis of life
                             expectancy (i.e., a probability of death within a
                             specific time period) is not required. Examples
                             include metastatic solid-tumor cancer, amyotrophic
                             lateral sclerosis (ALS), end-stage organ disease
                             and advanced dementia.

                     (ii)    The defendant is—

                             (I)      suffering from a serious physical or medical
                                      condition,

                             (II)     suffering from a serious functional or
                                      cognitive impairment, or

                             (III)    experiencing deteriorating physical or
                                      mental health because of the aging process,

                 that substantially diminishes the ability of the defendant to
                 provide self-care within the environment of a correctional
                 facility and from which he or she is not expected to recover.

U.S.S.G. § 1B1.13 comment n. 1 (A).

        The “Other Reasons” example is a catch-all provision encompassing “an

extraordinary and compelling reason other than, or in combination with, the [other]

reasons described.” 4 Id. n. 1 (D).

        As it relates to the requirement that a sentence reduction be consistent with the


4 The Bureau of Prisons has implemented a Program Statement to guide its own implementation of 18
U.S.C. § 3582 (c)(1)(A). See Bureau of Prisons Program Statement 5050.50, eff. January 17, 2019
(available at https://www.bop.gov/PublicInfo/execute/policysearch?todo=query# (last visited May 28,
2020)). This Court assumes without deciding that this Program Statement is non-binding as it relates to the
“Other Reasons” provision of U.S.S.G. § 1B1.13 comment n. 1 (D), and that it is therefore not constrained
by what the Director of the Bureau of Prisons might consider other extraordinary and compelling reasons
for sentence reduction. See, e.g., United States v. Marks, 03-CR-6033L, 2020 WL 1908911, at *5-7
(W.D.N.Y. Apr. 20, 2020) (finding that post-First Step Act, district courts are no longer bound by the specific
categories warranting sentence reduction identified by the Sentencing Commission in U.S.S.G. § 1B1.13,

                                                      5
        Case 1:10-cr-00130-WMS Document 62 Filed 06/02/20 Page 6 of 16




applicable Sentencing Guidelines provisions, U.S.S.G. § 1B1.13 is once again the

relevant provision. It provides that a court may reduce a sentence if, after consideration

of the 18 U.S.C. § 3553 (a) factors, it determines that

               (1) (A) extraordinary and compelling reasons warrant the
                   reduction; or

                   (B) the defendant (i) is at least 70 years old; and (ii) has
                       served at least 30 years in prison pursuant to a
                       sentence imposed under 18 U.S.C. § 3559 (c) for the
                       offense or offenses for which the defendant is
                       imprisoned;

               (2) the defendant is not a danger to the safety of any other
                   person or to the community, as provided in 18 U.S.C. §
                   3142 (g); and

               (3) the reduction is consistent with this policy statement.

See U.S.S.G. § 1B1.13.

       Finally, district courts have broad discretion in deciding whether to grant or deny

motions for sentence reduction. See Gileno, 2020 WL 1307108, at *2.

B.     Roney’s Motion for Sentence Reduction

       Roney has served 127 months of his 168-month sentence. He is 61 years old and

suffers from numerous serious medical conditions that he claims make him highly

susceptible to contracting and dying from COVID-19. He therefore seeks a reduction in

sentence to time served, which would permit him to leave FMC Rochester immediately

and begin serving the supervised release portion of his sentence. If granted, Roney plans

to live in an unspecified residence in Amherst, N.Y. (Memorandum of Law, Docket No.

56, p. 9.) The government asks that Roney’s motion be denied.


including affording any deference to the Director for purposes of U.S.S.G. § 1B1.13 comment n. 1 (D)
(“Other Reasons”)).


                                                 6
        Case 1:10-cr-00130-WMS Document 62 Filed 06/02/20 Page 7 of 16




       1. Exhaustion of Administrative Rights

       As indicated above, 18 U.S.C. § 3582 (c)(1)(A) contains a threshold exhaustion

requirement. To satisfy this requirement, a defendant must demonstrate that either (1)

he or she fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion to modify an imposed term of imprisonment on his or her behalf,

or (2) 30 days have lapsed from the date the warden of the defendant’s facility received

the defendant’s request to file such a motion on his or her behalf. See 18 U.S.C. § 3582

(c)(1)(A).

       For reasons discussed at length in two previous decisions (fully incorporated

herein), this Court has found that the statutory exhaustion requirement is mandatory and

cannot be excused. See Cassidy, 2020 WL 1969303, at *3-8; United States v. Schultz,

17-CR-193S, 2020 WL 1872352, at *3-6 (W.D.N.Y. Apr. 15, 2020); see also United States

v. Montanez, 15-CR-122-FPG, 2020 WL 2183093, at *2-11 (W.D.N.Y. May 5, 2020)

(finding § 3582 (c)(1)(A)’s exhaustion requirement mandatory).

       Section 3582 (c)(1)(A) unambiguously conditions a court’s authority to modify a

previously imposed sentence on satisfaction of its exhaustion provisions. See United

States v. Vence-Small, No. 3:18-cr-00031 (JAM), 2020 WL 1921590, at *3 (D. Conn. Apr.

20, 2020) (“Importantly, however, Congress conditioned the right of a defendant to file a

motion for sentence reduction upon the defendant’s first applying to the prison warden to

file a motion on the defendant’s behalf.”); United States v. Fana, 1:19-cr-11-GHW, 2020

WL 1816193, at *5 (S.D.N.Y. Apr. 10, 2020) (“The language of this provision (“[t]he court

may not”) expressly prohibits the Court from granting relief unless the statutory



                                           7
        Case 1:10-cr-00130-WMS Document 62 Filed 06/02/20 Page 8 of 16




preconditions are satisfied.”). As a statutory exhaustion provision—one imposed by

Congress—§ 3582 (c)(1)(A)’s exhaustion requirement is not subject to judge-made

exceptions, as judge-made exhaustion requirements may be. See Ross v. Blake, __ U.S.

__, 136 S. Ct. 1850, 1856-57, 195 L. Ed. 2d 117 (2016); see also Vence-Small, 2020 WL

1921590, at *4 (explaining that Ross “made clear that judges are not at liberty to add

judge-made exceptions to exhaustion requirements that are made mandatory by statute”).

As the Ross court explained:

              No doubt, judge-made exhaustion doctrines, even if flatly
              stated at first, remain amenable to judge-made exceptions.
              But a statutory exhaustion provision stands on different
              footing. There, Congress sets the rules—and courts have a
              role in creating exceptions only if Congress wants them to.
              For that reason, mandatory exhaustion statutes . . . establish
              mandatory exhaustion regimes, foreclosing judicial discretion.
              Time and again, this Court has taken such statutes at face
              value—refusing to add unwritten limits onto their rigorous
              textual requirements.

Id. (citations omitted); see also McCarthy v. Madigan, 503 U.S. 140, 144, 112 S. Ct. 1081,

117 L. Ed. 2d 291 (1992) (“Of ‘paramount importance’ to any exhaustion inquiry is

congressional intent. Where Congress specifically mandates, exhaustion is required.”

(citations omitted)).

       Consequently, because Congress did not write any exceptions into § 3582

(c)(1)(A)’s exhaustion provisions (other than the 30-day lapse provision), those plain and

unambiguous provisions must be strictly enforced and are not subject to judge-made

exceptions. See Theodoropoulos, 358 F.3d at 172 (“As a general rule, courts are required

to strictly enforce statutory exhaustion requirements.”); Bastek v. Fed. Crop Ins. Corp.,

145 F.3d 90, 94 (2d Cir. 1998) (“Statutory exhaustion requirements are mandatory, and

courts are not free to dispense with them.”); United States v. DeMaria, 17 Cr. 569 (ER),

                                            8
         Case 1:10-cr-00130-WMS Document 62 Filed 06/02/20 Page 9 of 16




2020 WL 1888910, at *3 (S.D.N.Y. Apr. 16, 2020) (“The plain language of [§ 3582

(c)(1)(A)] does not give this Court any flexibility in allowing waiver.”).

        Here, Roney submitted requests for a sentence modification to the warden of FMC

Rochester in October 2019 and on April 2, 2020. (Memorandum of Law, Docket No. 56,

p. 3 n. 2.) Thirty days having lapsed since the submission of these requests, this Court

finds that Roney has satisfied the statutory exhaustion requirement, and the government

does not contend otherwise.

        2. Extraordinary and Compelling Reasons for Sentence Reduction

        Roney is a 61-year-old, wheelchair-bound man who suffers from numerous

medical conditions, including Type II diabetes, obstructive sleep apnea, hypertension,

serious heart conditions, asthma, and cirrhosis, all of which he claims makes him highly

susceptible to contracting and dying from COVID-19. (Memorandum of Law, Docket No.

56, p. 4; Presentence Report, Docket No. 52, ¶¶ 80-82.) The medical records submitted

in support of Roney’s motion support the presence and severity of these conditions. 5

        But as serious as they are, Roney’s medical conditions do not constitute

extraordinary and compelling reasons for a sentence reduction under the medical-

condition section of U.S.S.G. § 1B1.13. None of his conditions is a terminal illness (i.e.,

a serious and advanced illness with an end of life trajectory), see U.S.S.G. § 1B1.13

comment n. 1 (A)(i); nor is any a serious condition, impairment, or age-related

deterioration that substantially diminishes his ability to provide self-care, see U.S.S.G. §




5 When Roney filed his motion for compassionate release, he also moved for leave to file supporting medical

records under seal and provided a courtesy copy of those records to chambers. (Docket No. 57.) Though
this Court granted Roney’s request and has considered his medical records in resolving this motion, they
were never filed on the docket. (Docket No. 58.) Consequently, to complete the record, defense counsel
will be directed to file the medical records under seal consistent with this Court’s order.

                                                    9
        Case 1:10-cr-00130-WMS Document 62 Filed 06/02/20 Page 10 of 16




1B1.13 comment n. 1 (A)(ii). See United States v. Korn, 15-CR-81S, 11-CR-384S, 2020

WL 1808213, at *3-6 (W.D.N.Y. Apr. 9, 2020).

       As for the “Other Reasons” section of U.S.S.G. § 1B1.13 comment n. 1 (D), which

provides for relief if there exist extraordinary and compelling reasons for sentence

reduction other than (or in combination with) what is specifically prescribed, Roney argues

that his medical conditions make him highly susceptible to contracting and dying from

COVID-19. See United States v. Resnick, 14 CR 810 (CM), 2020 WL 1651508, at *7

(S.D.N.Y. Apr. 2, 2020) (considering compassionate-release request based on a

defendant’s high susceptibility to COVID-19 under the “catch-all” provision of U.S.S.G. §

1B1.13 comment n. 1 (D)).

       Roney is correct that he is particularly vulnerable to COVID-19. His serious cardiac

condition and diabetes alone make him generally more susceptible.                     COVID-19, of

course, is the sweeping, potentially deadly, worldwide pandemic that required the

President of the United States to declare a national emergency on March 13, 2020. The

Centers for Disease Control and Prevention (“CDC”) has determined that individuals with

certain underlying medical conditions, particularly if not well controlled, are at high risk for

severe illness from COVID-19. 6 See Jones v. Wolf, No. 20-CV-361, 2020 WL 1643857,

at *8 (W.D.N.Y. Apr. 2, 2020) (taking judicial notice that “for people of advanced age, with

underlying health problems, or both, COVID-19 causes severe medical conditions and

has increased lethality”) (quoting Basank v. Decker, 20 Civ. 2518, 2020 WL 1481503, at

*3 (S.D.N.Y. Mar. 26, 2000)). The identified medical conditions include moderate to



6 See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html (last
visited May 28, 2020).


                                                  10
        Case 1:10-cr-00130-WMS Document 62 Filed 06/02/20 Page 11 of 16




severe asthma, serious cardiac conditions, diabetes, and liver disease, all of which Roney

suffers from. 7   Roney therefore falls into the high-risk category.

       Some courts have found that inclusion in the high-risk category alone is enough to

warrant a sentence reduction, see, e.g., United States v. Zukerman, 16 Cr. 194 (AT),

2020 WL 1659880, at *5 (S.D.N.Y. Apr. 3, 2020) (collecting cases), but this Court has

not. Rather, it has found, and continues to find, that the mere possibility of contracting a

communicable disease such as COVID-19, without any showing that the Bureau of

Prisons will not or cannot guard against or treat such a disease, does not constitute an

extraordinary or compelling reason for a sentence reduction under the statutory scheme.

See United States v. Stevens, 04-CR-222S, 2020 WL 2393306, at *6 (W.D.N.Y. May 12,

2020); Korn, 2020 WL 1808213, at *6; see also United States v. Raia, No. 20-1033, 2020

WL 1647922, at *2 (3d Cir. Apr. 2, 2020) (“the mere existence of COVID-19 in society

and the possibility that it may spread to a particular prison alone cannot independently

justify compassionate release, especially considering BOP’s statutory role, and its

extensive and professional efforts to curtail the virus’s spread”); United States v. Gagne,

No. 3:18-cr-242 (VLB), 2020 WL 1640152, at *4 (D. Conn. Apr. 2, 2020) (denying

compassionate release where the defendant failed to show “that the [Bureau of Prisons]

cannot adequately manage the [COVID-19] pandemic or treat her to a reasonable

degree”); United States v. Eberhart, Case No. 13-cr-00313-PJH-1, 2020 WL 1450745, at

*2 (N.D. Cal. Mar. 25, 2020) (“[g]eneral concerns about possible exposure to COVID-19

do not meet the criteria for extraordinary and compelling reasons for a reduction in



7 See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html (last
visited May 28, 2020).


                                                  11
           Case 1:10-cr-00130-WMS Document 62 Filed 06/02/20 Page 12 of 16




sentence set forth in the Sentencing Commission’s policy statement on compassionate

release, U.S.S.G. § 1B1.13”); United States v. Zywotko, Case No. 2:19-cr-113-FtM-

60NPM, 2020 WL 1492900, at *2 (M.D. Fla. Mar. 27, 2020) (denying compassionate

release where “the BOP has implemented an action plan to mitigate the effect of COVID-

19 and prevent potential transmissions into and throughout its correctional facilities”);

Gileno, 2020 WL 1307108, at *4 (“Mr. Gileno has also not shown that the plan proposed

by the Bureau of Prisons is inadequate to manage the pandemic within Mr. Gileno’s

correctional facility, or that the facility is specifically unable to adequately treat Mr.

Gileno.”).

          The Bureau of Prisons has experience combatting infectious diseases and has

developed and implemented a multi-point plan to battle COVID-19. Preparations began

in early 2020 when the Bureau of Prisons instituted its Pandemic Influenza contingency

plan, specifically modified to fight COVID-19. 8 This plan is based on guidance and

directives from the World Health Organization, the Centers for Disease Control and

Prevention, and other related agencies. Under this plan, the Bureau of Prisons has

implemented quarantine and isolation protocols, restricted inmate transfers, limited group

gatherings, employed screening procedures, and suspended visitation and tours. 9

          These and other measures are constantly reassessed to further mitigate the

exposure and spread of COVID-19 among the federal prison population. And these

measures appear to have proven effective at FMC Rochester: as of May 27, 2020, there




8   See https://www.bop.gov/coronavirus/overview.jsp#bop_covid-19_response (last visited May 28, 2020).

9   See https://www.bop.gov/coronavirus/covid19_status.jsp (last visited May 28, 2020).


                                                     12
           Case 1:10-cr-00130-WMS Document 62 Filed 06/02/20 Page 13 of 16




have been no reported inmate cases and only one staff case (now recovered). 10 This

places FMC Rochester among the Bureau of Prisons facilities with the fewest COVID-19

cases. 11

          Thus, although Roney has demonstrated that he falls firmly in the high-risk group,

he nonetheless alleges nothing more than the general possibility that he could contract

COVID-19, and he has made no showing that FMC Rochester’s plan and efforts to

combat the disease are inadequate or that FMC Rochester is unable to adequately treat

him if he falls ill. 12 To the contrary, it appears that the BOP’s efforts at FMC Rochester

are working. Thus, this Court finds that Roney fails to demonstrate an extraordinary and

compelling reason for a sentence reduction based on COVID-19. See Stevens, 2020 WL

2393306, at *6-7 (denying compassionate release to defendant in facility with no reported

cases alleging only the general possibility of contracting COVID-19); Korn, 2020 WL

1808213, at *6-8 (denying compassionate release to defendant who failed to show

inadequacy in Bureau of Prisons plan or ability to treat him); see also Gileno, 2020 WL

1307108, at *4; Eberhart, 2020 WL 1450745, at *2; Zywotko, 2020 WL 1492900, at *2;

Gagne, 2020 WL 1640152, at *4.

          3. Consideration of the § 3553 (a) Factors

          Even if Roney had demonstrated extraordinary and compelling reasons for a

sentence reduction (which he has not), this Court would find that those reasons are

outweighed by consideration of the § 3553 (a) factors and that Roney’s original sentence


10   See https://www.bop.gov/coronavirus (last visited May 28, 2020).

11   See https://www.bop.gov/coronavirus (last visited May 28, 2020).
12Indeed, as a federal medical center, FMC Rochester is particularly well positioned to provide medical
care if Roney becomes ill. See Korn, 2020 WL 1808213, at *8 (denying compassionate release to
defendant housed at federal medical center complex in part due to ready availability of medical care).

                                                     13
       Case 1:10-cr-00130-WMS Document 62 Filed 06/02/20 Page 14 of 16




would be undermined by a sentence reduction. See 18 U.S.C. § 3582 (c)(1)(A) (requiring

consideration of the applicable § 3553 (a) factors); see also Ebbers, 2020 WL 91399, at

*7. The § 3553 (a) factors include, inter alia, the nature and circumstances of the offense;

the history and characteristics of the defendant; the need for the sentence to reflect the

seriousness of the offense, promote respect for the law, provide just punishment, afford

adequate deterrence, and protect the public from future crimes by the defendant; and the

need to avoid unwarranted sentencing disparities. See 18 U.S.C. § 3553 (a).

       Roney admitted to possessing 512 images and four videos of child pornography

on 12 CD/DVDs, one external hard-drive, and 2 floppy disks. (Plea Agreement, Docket

No. 21, ¶ 7.) These images and videos depicted sadistic and masochistic conduct and

depictions of violence involving prepubescent children younger than 12 years of age. (Id.)

And Roney engaged in this conduct after previously having been convicted of sexually

abusing a minor. (Id.)

       For this serious criminal conduct, this Court imposed a 168-month sentence, which

was 20 months below the highest end of the guideline range.        That is a fair, just, and

reasonable sentence which, in this Court’s view, would be severely undermined by a

reduction to time served. Such a reduced sentence would not reflect the seriousness of

the offense, promote respect for the law, provide just punishment, afford adequate

deterrence, or protect the public from future crimes by the defendant. See 18 U.S.C. §

3553 (a). Such a reduction would also result in unwarranted sentencing disparities. Id.

Accordingly, consideration of the § 3553 (a) factors strongly counsels against reducing

Roney’s sentence.

       4. Consistency of a Reduction with U.S.S.G. § 1B1.13



                                            14
       Case 1:10-cr-00130-WMS Document 62 Filed 06/02/20 Page 15 of 16




      Finally, even if Roney had demonstrated extraordinary and compelling reasons for

a sentence reduction that are not outweighed by consideration of the § 3553 (a) factors

(which he has not), this Court would find that a sentence reduction is not consistent with

U.S.S.G. § 1B1.13. See 18 U.S.C. § 3582 (c)(1)(A) (requiring that any sentence reduction

be consistent with applicable policy statements issued by the Sentencing Commission);

U.S.S.G. § 1B1.13 (2). This inquiry requires a determination as to whether the defendant

poses a danger to the safety of any person or to the community if released.

      Roney argues that he poses no danger because he has served a decade in prison

and will be subject to supervised release conditions when released. He also notes that

he is presently confined to a wheelchair. The government maintains that, given his

history, Roney remains a danger to the community.           This Court agrees with the

government.

      In addition to possessing disturbing images and videos of child pornography,

Roney has a history of sexually abusing minors. In 1994, Roney was convicted of sexual

abuse in the second degree after he admitted to molesting his friend’s 10-year-old

daughter. (PSR, ¶¶ 47, 84.) This conviction made Roney a Level 1 sex offender with

reporting requirements, which Roney failed to properly abide by, resulting in a conviction

for failing to properly register in 2008. (PSR, ¶ 48.) Roney has also been accused of

multiple instances of sexual misconduct with minors, including abusing a five-year-old

boy and displaying naked pictures of himself to his step-niece and step-nephew. (PSR,

¶¶ 50, 72.) In addition, upon learning of the charges in this case, Roney’s former

stepdaughter reached out to federal prosecutors to report that Roney repeatedly sexually




                                           15
         Case 1:10-cr-00130-WMS Document 62 Filed 06/02/20 Page 16 of 16




abused her when she was a minor. (PSR, ¶¶ 76-77.)

         Given the nature of Roney’s conviction and his history of sexual misconduct with

minors, this Court finds that he remains a danger to the community if released. A

sentence reduction is therefore precluded on this basis as well. See United States v.

Lebrecht, 1:16-CR-166 EAW, 2020 WL 2519721, at *3 (W.D.N.Y. May 18, 2020) (denying

compassionate release to a child pornography defendant due, in part, to the danger the

defendant poses to the community as demonstrated by his on-line chats and other

underlying offense conduct).

                                      IV. CONCLUSION

         For all of the reasons stated above, this Court finds that a sentence reduction under

18 U.S.C. § 3582 (c)(1)(A)(i) is not warranted. Roney’s motion will therefore be denied.

                                         V. ORDERS

         IT HEREBY IS ORDERED, that Roney’s Motion for Sentence Reduction (Docket

No. 56) is DENIED.

         FURTHER, that defense counsel is directed to complete the record by filing

Roney’s medical records under seal within 10 days of the entry date of this decision

pursuant to this Court’s Order (Docket No. 58).

         SO ORDERED.


Dated:          June 2, 2020
                Buffalo, New York
                                                             s/William M. Skretny
                                                           WILLIAM M. SKRETNY
                                                          United States District Judge




                                              16
